                          Case 3:21-cv-01727 Document 5-1 Filed 03/11/21 Page 1 of 2



                   1   Douglas E. Lumish (CA 183863)
                       doug.lumish@lw.com
                   2   Matthew Rawlinson (CA 231890)
                       matt.rawlinson@lw.com
                   3   Arman Zahoory (CA 306421)
                       arman.zahoory@lw.com
                   4   LATHAM & WATKINS LLP
                       140 Scott Drive
                   5   Menlo Park, California 94025
                       Telephone: 650-328-4600
                   6   Facsimile: 650-463-2600

                   7   Jennifer Barry (CA 228066)
                       jennifer.barry@lw.com
                   8   LATHAM & WATKINS LLP
                       12670 High Bluff Drive
                   9   San Diego, CA 92130
                       Telephone: 858-523-5400
               10      Facsimile: 858-523-5450

               11      Attorneys for
                       Zoom Video Communications, Inc.
               12
                                                    UNITED STATES DISTRICT COURT
               13

               14                             NORTHERN DISTRICT OF CALIFORNIA

               15

               16
                       ZOOM VIDEO COMMUNICATIONS,                     CASE NO. 3:21-cv-1727
               17      INC.,
                                                                      DECLARATION OF ARMAN ZAHOORY
               18                      Plaintiff,                     IN SUPPORT OF PLAINTIFF’S
                                                                      ADMINISTRATIVE MOTION TO SEAL
               19            vs.                                      PORTIONS OF THE COMPLAINT AND
                                                                      EXHIBIT A
               20      RINGCENTRAL, INC.,

               21                      Defendant.

               22

               23

               24

               25

               26
               27

               28
ATTORNEYS AT LAW
                                                                                               ZAHOORY DECL. ISO
                                                                  1                           ADMIN. MOT. TO SEAL
                           Case 3:21-cv-01727 Document 5-1 Filed 03/11/21 Page 2 of 2



                   1          I, Arman Zahoory, state and declare as follows:

                   2          1.      I am a member in good standing with the State Bar of California and an associate

                   3   at the law firm Latham & Watkins LLP, counsel of record for Zoom Video Communications, Inc.

                   4   (“Zoom”) in the above-captioned action.

                   5          2.      I have personal knowledge of the facts set forth in this Declaration. If called as a

                   6   witness, I could and would competently testify as to these facts under oath.

                   7          3.      I submit this declaration in accordance with Civil Local Rule 7-11(a) and Civil

                   8   Local Rule 79-5(e) in support of Zoom’s Administrative Motion to Seal Portions of the Complaint.

                   9          4.      The Complaint, as well as the attached Exhibit, contain information that Zoom

               10      believes RingCentral considers sealable.       Accordingly, Plaintiff has filed the following

               11      conditionally under seal: portions of the Complaint1, as well as the entirety of Exhibit A to the

               12      Complaint.

               13             5.      Pursuant to Local Rule 79-5(e), Defendant has 4 days to file a declaration justifying

               14      that these sections remain under seal.

               15             I hereby declare under penalty of perjury that the foregoing is true and correct.
               16             Executed this 11th day of March, 2021 in Redwood City, California.
               17                                                        By: /s/ Arman Zahoory
                                                                              Arman Zahoory
               18

               19                                      SIGNATURE ATTESTATION
               20             Pursuant to Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence in the
               21      filing of this document has been obtained from Arman Zahoory.
               22
                                                                         By: /s/ Douglas E. Lumish
               23                                                             Douglas E. Lumish

               24

               25      1
                               The relevant redacted portions of Zoom’s Complaint are located at the following page
               26      and line numbers: 1:6-18; 1:20; 1:22-24; 1:28; 2:4; 2:6; 2:16; 2:18-19; 4:9-12; 4:23-28; 5:1-6;
                       5:8; 5:9; 5:11-17; 5:19; 5:21-28; 6:1; 6:3; 6:6-15; 6:17-18; 6:20; 6:22; 6:25-28; 7:4; 7:6; 7:9-11;
               27      7:14; 7:27; 8:3; 8:12; 8:15; 8:17-18; 9:5-7; 9:9; 9:12-13; 9:15; 9:17-18; 10:17-25; 11:2; 11:4-5;
                       11:7-8; 11:11; 11:13-14; 12:1; 12:8-15; 12:18-24; 13:4-11; 13:15-16; 13:22-28; 14:17-18; 15:19-
               28      27; 16:1-2; 16:6; 16:9-11; 16:16-17.
ATTORNEYS AT LAW
                                                                                                       ZAHOORY DECL. ISO
                                                                         2                            ADMIN. MOT. TO SEAL
